Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, and 6-21 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, claim 19, the “means for supply power, means for performing and means for partially discharges” are treated  under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0007223A1 to Vaidya et al.

As to claim 19, Vaidya discloses an apparatus comprising: means for supplying power to means for performing a processing operation [paragraph 0015]; and means for partially discharging the means for supplying power to an incomplete discharge state after the processing operation is complete [discharging power supply after performing encryption operation, to an incomplete discharge state, i.e. to a lower voltage of 0.5 volts: paragraph 0023]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0007223A1 to Vaidya et al., in view of U.S. Patent Application 2010/0194205A1 to Tokunaga et al.

As to claim 1, Vaidya discloses an apparatus comprising: a power supply [106] adapted to supply power to processing circuitry [108] to perform a processing operation [paragraph 0015]; and discharge circuitry adapted to partially discharge the power supply to an incomplete discharge state after the processing operation is complete, wherein the discharge circuitry is adapted to discharge the power supply to a threshold value [partially discharging power supply after performing encryption operation, i.e. dissipating leftover power to ground, to an incomplete discharge state, i.e. to a lower voltage of 0.5 volts: paragraph 0023].   

Tokunaga teaches that discharge circuitry is adapted to discharge the power supply to a threshold value during a processing operation [setting a threshold value, i.e. reference value, to which to discharge a power supply: paragraphs 0016-0017].  Thus, Tokunaga teaches a means for partially discharging a power supply during a processing operation similar to that of Vaidya.  Tokunaga further teaches the discharge circuitry is adapted to vary the threshold value [threshold value may be programmable: paragraph 0024].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the varying threshold value as taught by Tokunaga.  One of ordinary skill in the art would have been motivated to do so that the threshold value can be customized for the particular circuits used for the processing operation.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of partially discharging a power supply during a processing operation.  Moreover, the varying threshold value means taught by Tokunaga would improve the security of Vaidya because it allowed the power consumed by the processing circuitry to be further obscured from power analysis attacks.

As to claim 2, Vaidya discloses the discharge circuitry is adapted to partially discharge the power supply by acting as a resistor [discharge circuitry may comprise inductor 202 for discharging the power supply: paragraph 0026; inductors are both inherently resistive from the coiling of wire that comprise an inductor, and also provide additional resistance by radiating energy that passes through it: paragraph 0028].   

As to claim 4, Vaidya discloses the threshold value is the same for different processing operations performed by the processing circuitry between occurrences of the threshold value being varied by the discharge circuitry [discharged to the same lower level and/or ground each time after processing: paragraphs 0016 and 0023].  Tokunaga further teaches the threshold value being varied by the discharge circuitry [paragraph 0024].

As to claim 6, Tokunaga discloses selection circuitry configured to select the threshold value from at least two predetermined values [threshold levels are predetermined: paragraph 0024]. 

As to claim 7, Vaidya discloses the selection circuitry is adapted to select the threshold value based on at least one random input [voltage levels may be randomized: paragraph 0027]. 

As to claim 8, Vaidya discloses the at least two predetermined values are multiples [lower levels may be selected among multiple capacitors: paragraph 0011]. 

As to claim 9, Vaidya discloses the discharge circuitry is configured to vary the threshold value by selectively activating or deactivating elements in the discharge circuitry [switches are selectively activated or deactivated adjust discharge level: paragraph 0020]. 

As to claim 10, Vaidya discloses the discharge circuitry comprises a first transistor [paragraph 0022]. 

As to claim 11, Vaidya discloses the first transistor [paragraph 0022] is a p-type transistor [various transistors known in the art: paragraph 0067]. 

As to claim 12, Vaidya discloses the discharge circuitry further comprises a second transistor connected to the first transistor in series [i.e. 206-1 & 206-2]. 

As to claim 13, Vaidya discloses a first power rail [from power source 104] and a second power rail [to encryption circuitry 108] arranged such that the power supply and the discharge circuitry [106] are each connected between the first power rail and the second power rail [FIG. 2A]; the first power rail and the second power rail being adapted to deliver charge to and from the power supply [FIG. 2A]. 

As to claim 14, Vaidya discloses recharge circuitry adapted to recharge the power supply after the power supply has been partially discharged by the discharge circuitry [paragraph 0009]. 

As to claim 15, Vaidya discloses the recharge circuitry is adapted to recharge the power supply by the same amount for different processing operations performed by the processing circuitry [recharged to upper level after processings: paragraph 0016]. 

As to claim 16, Vaidya discloses a further power supply adapted to supply power to the processing circuitry while the recharge circuitry is recharging the power supply, wherein the power supply is adapted to charge the further power supply [paragraph 0037]. 

As to claim 17, Vaidya discloses the power supply is a capacitor [paragraph 0009]. 

As to claim 18, Vaidya discloses the processing operation is a cryptographic operation [paragraph 0009]. 

As to claim 20, Vaidya discloses a method comprising: supplying power from a power supply to processing circuitry to perform a processing operation [paragraph 0015]; partially discharging the power supply across discharge circuitry to an incomplete discharge state once the processing operation is complete, wherein the discharge circuitry is adapted to discharge the power supply to a threshold value [discharging power supply after performing encryption operation, to an incomplete discharge state, i.e. to a lower voltage of 0.5 volts: paragraph 0023].  Tokunaga further teaches the discharge circuitry is adapted to vary the threshold value [threshold value may be programmable: paragraph 0024].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 21, Vaidya discloses a non-transitory computer readable storage medium storing program instructions configured to cause a computer to carry out the method of claim 20 [paragraph 0067].

Response to Arguments
Applicant's arguments with respect to claims 1-2, 4, 6-18 and 20-21 have been considered but are moot in view of the new ground(s) of rejection. 

Applicant's arguments with respect to claim 19 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. 
 The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC CHANG/Examiner, Art Unit 2186             


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186